It appears from the petition for rehearing filed in this case that the judgment entered in the district court *Page 317 
in favor of appellee for $2,735.14 is erroneous, and should have been for $2,000. As further appears in the opinion, under the arrangement between appellee and the Bouton bank, the former was not to receive the interest upon the note. The judgment will draw interest according to the terms of the instrument. With this modification in the amount of the judgment, the petition for rehearing is overruled.